
	
		I
		111th CONGRESS
		1st Session
		H. R. 852
		IN THE HOUSE OF REPRESENTATIVES
		
			February 4, 2009
			Ms. Loretta Sanchez of
			 California (for herself, Mr.
			 Hill, Mr. Shuler,
			 Mr. Ellsworth,
			 Mr. Costa, and
			 Mr. Barrow) introduced the following
			 bill; which was referred to the Committee
			 on Ways and Means, and in addition to the Committee on
			 Transportation and
			 Infrastructure, for a period to be subsequently determined by
			 the Speaker, in each case for consideration of such provisions as fall within
			 the jurisdiction of the committee concerned
		
		A BILL
		To authorize the Secretary of the Treasury to issue
		  Re-Build America Bonds to finance essential infrastructure
		  projects.
	
	
		1.Short titleThis Act may be cited as the
			 Re-Build America Bond Act of
			 2009.
		2.Re-Build America
			 BondsSection 3105 of title
			 31, United States Code, is amended by adding at the end the following new
			 subsection:
			
				(f)Re-Build America
				Bonds
					(1)In
				GeneralThe Secretary shall issue bonds under this section, to be
				known as Re-Build America Bonds.
					(2)FormThe
				bonds authorized by paragraph (1) shall be in such a form and denominations,
				and shall be subject to such terms and conditions of issue, conversion,
				redemption, maturation, payment, and rate of interest as the Secretary may
				prescribe.
					(3)MarketingThe
				Secretary shall carry out a program to encourage sales of Re-Build America
				Bonds, including activities to facilitate the purchase of such
				bonds.
					.
		3.Re-Build America Trust
			 Fund
			(a)Creation of
			 trust fundThere is established in the Treasury of the United
			 States a trust fund to be known as the Re-Build America Trust
			 Fund, consisting of such amounts as may be appropriated, credited, or
			 transferred to such Trust fund as provided in this section or other provision
			 of law.
			(b)Transfers to
			 trust fundThere are hereby
			 appropriated to the Re-Build America Trust Fund amounts equivalent to all
			 revenues derived from the sale and issuance of Re-Build America Bonds issued
			 under section 3102(f) of title 31, United States Code.
			(c)Expenditures
				(1)In
			 generalAmounts in the Re-Build America Trust Fund shall be
			 available, as provided in appropriation Acts, only for purposes of making
			 expenditures for rail, transit, water, highway, bridge, or road infrastructure
			 projects of any governmental unit.
				(2)ExceptionSuch
			 amounts shall not be available for the cost of operations or maintenance of
			 projects described in paragraph (1).
				
